Title: From Alexander Hamilton to George Washington, [2 April 1794]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, April 2, 1794]
Sir,

Two persons have been mentioned to me as qualified & probably willing to go—one Mr. Ralston, merchant; the other Mr. Higginson, Lawyer. The latter is supposed to be the most competent, & would probably be in all respects acceptable. I mentioned them half an hour ago to the Secy. of State. Upon an enquiry of his he prefers the latter.
Respectfully &c.

A. Hamilton
2d. April 1794.

